 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MIGUEL A. LANDRAU-MELENDEZ,

 

Petitioner
v_ : CIVIL NO. 3:CV-l€-l934
BRENDA TRITT, : (Judge Conaboy)
Respondent . ;

 

MEMORANDUM
Background

Miguel A. Landrau-Melendez filed the above captioned pro §§
habeas corpus action pursuant to 28 U.S.C. § 2254 while confined at
the State Correctional Institution, Frackville, Pennsylvania (SCI-
Frackville). Petitioner recently notified the Court that he has
been released from prison and is residing in Lebanon, Pennsylvania.
Named as Respondent is SCI-Frackville Superintendent Brenda Tritt.
Service of the petition was previously ordered.

Petitioner was charged with unlawful contact with a minor (two
counts); criminal solicitation to commit statutory sexual assault;
criminal use of a communication facility; multiple counts of
indecent assault, possession of obscene and other sexual material
(three counts), corruption of minors (two counts); and open
lewdness. The charges stemmed from several incidents in 2009-2010
involving the sexual abuse of two minor sisters.

On October 4, 2010, Petitioner entered a guilty plea with the

assistance of privately retained counsel in the Lebanon County,

 

 

Pennsylvania Court of Common Pleas. The court conducted a guilty
plea colloquy with Landrau-Melendez informing him that sentencing
was up to the court’s discretion and that a plea withdrawal at a
later date would be unlikely to occur. Several days later,
Petitioner requested his attorney to file a motion to withdraw the
plea, but counsel indicated that based upon the colloquy he
believed that Petitioner would not be permitted to withdraw his
plea and refused to file the requested motion.

A hearing was thereafter conducted by the sentencing court on
January 31, 2011 and May 31, 2011 pertaining to the issue of
whether Landrau-Melendez should be designated a sexually violent
predator under Megan’s Law. The trial court issue a ruling in
favor of the Petitioner.

The following day during a scheduled sentencing proceeding,
Landrau-Melendez indicated that he wished to withdraw his plea. As
a result, sentencing was continued. On June 27, 2011, Petitioner’s
request to withdraw his plea was denied. Landrau-Melendez was
subsequently sentenced to a one and a half (1 %) to six (6) year
term of imprisonment on July 13, 2011.

Following a direct appeal, the Pennsylvania Superior Court
affirmed the judgment of sentence. See Commonwealth v. Landrau-
Melendez, 55 A.3d 152 (Pa. Super. July 31, 2012)(Table). A
petition for allowance of appeal to the Pennsylvania Supreme Court
was not pursued.

On October 12, 2012, Melendez filed a timely counseled

 

 

 

petition pursuant to Pennsylvania's Post Conviction Relief Act
(PCRA). _§§ 42 Pa. Cons. Stat. Ann. § 9541 et §§q. The PCRA
“permits motions for post-conviction collateral relief for
allegations of error, including ineffective assistance of counsel,
unlawfully induced guilty pleas, improper obstruction of rights to
appeal by Commonwealth officials, and violation of constitutional
provisions." Hankins v. Fulcomer, 941 F.2d 246, 251 (3d Cir.
l991). Following a hearing, Landrau-Melendez's PCRA petition was
granted and a new trial was ordered on the grounds that trial
counsel provided ineffective assistance for failure to file a
timely motion to withdraw the guilty plea.

Following an appeal by the Commonwealth, the Superior Court
reversed the granting of PCRA relief on February 18, 2014 and
reinstated Landrau-Melendez's conviction. A petition for allowance
of appeal was dismissed by the Pennsylvania Supreme Court on March
21, 2014 as being untimely.

On March 30, 2015, Petitioner filed a second PCRA action.
Following a hearing,Landrau-Melendez's appeal rights were
reinstated. However, the PCRA Court subsequently reversed that
decision on July 27, 2015 and dismissed the second PCRA as being
untimely but indicated that a third PCRA petition would be
entertained.

Landrau-Melendez filed a third PCRA action on August 10, 2015.
This petition was granted by the trial court on August 31, 2015 and

Petitioner's appeal rights were reinstated. Following a timely

 

 

appeal by the Commonwealth, the Superior Court reversed on the
grounds that the third PCRA action was untimely and again
reinstated the conviction. See Commonwealth v. Landrau-Melendez,
2016 WL 5361341 *l (Pa. Super. July 15, 2016). A further appeal
was not filed.

Petitioner's pending action argues that he is entitled to
federal habeas corpus relief because he received ineffective
assistance of counsel. Specifically, Landrau-Melendez asserts that
his privately retained defense counsel provided him with misleading
advice and pressured him into entering a guilty plea (Ground One).
The Petitioner next argues his attorney falsely implied that there
was a possibility he would serve a one year sentence at the Lebanon
County Prison (Ground Two).

Ground Three claims that counsel failed to advise Petitioner
of the nature and consequences of the sentence. Petitioner's
remaining argument, Ground Four, contends that the trial court
abused its discretion by not allowing him to withdraw his guilty
plea.

Respondent seeks dismissal of the petition on the basis that
it is untimely. §§§ Doc. 15-55, p. 6. It is also asserted by the
Respondent that Landrau-Melendez's claims lack merit. Petitioner
has not filed a reply ot otherwise opposed Respondent’s response.

Discussion
Timeliness

Section 2244(d) of Title 28 of the United States Code

 

 

 

provides, in relevant part, as follows:
(d)(1) A 1-year period of limitation shall
apply to an application for a Writ of habeas
corpus by a person in custody pursuant to the
judgment of a State court. The limitation
period shall run from the latest of -

(A) the date on which the judgment became final by
the conclusion of direct review or the expiration for
seeking such review
(d)(2) The time during which a properly filed
application for State post-conviction or other
collateral review With respect to the pertinent
judgment or claim is pending shall not be
counted toward any period of limitation under
this subsection.

See qenerally, Jones v. Morton, 195 F.3d. 153, 157 (3d Cir. 1999).
Under the plain terms of § 2244(d)(1)(A), the period of time for
filing a habeas corpus petition begins to run when the period for
direct review expired. See Harris v. Hutchinson, 209 F.3d 325, 327
(4ch Cir. 2000)(“upon conclusion of direct review of a judgment of
conviction, the one year period within which to file a federal
habeas corpus petition commences, but the running of the period is
suspended for the period when state post-conviction proceedings are
pending in any state court.”)(emphasis in original). However, the
period during which a Section 2254 applicant could have filed a
petition for writ of certiorari With the United States Supreme
Court from denial of an application for state post conviction or
other collateral relief does not defer the commencement of the
limitations period. See Lawrence v. Florida, 549 U.S. 327, 333-36

(2007).

As noted above, the running of limitations period is suspended

 

 

for the period when properly-filed state post-conviction
proceedings are pending in any state court. However, an untimely
PCRA petition does not toll the statute of limitations for a
federal habeas corpus petition. §§§ Fahy v. Horn, 240 F.3d 239,
243 (3d Cir. 2001). Furthermore, federal courts are bound by state
court’s determination that PCRA petition was untimely and thus not
“properly filed.” Merritt v. Blaine, 326 F.3d 157, 165-66 & n. 6
(3d Cir. 2003).

lt is additionally noted that the “one-year filing requirement
is a statute of limitations, not a jurisdictional rule, and thus a
habeas petition should not be dismissed as untimely filed if the
petitioner can establish an equitable basis for tolling the
limitations period.” Jones, 195 F.3d at 159, citing Miller v. New
Jersev State Department of Corrections, 145 F.3d 616 (3d Cir.
l998) .

Respondent’s pending untimeliness argument asserts that
Petitioner’s conviction became final on August 30, 2012. This
determination conflicts with a earlier assertion by Respondent in
the same filing (Doc. 15-55, p. 4) which states that Petitioner’s
direct appeal was denied by the Superior Court on September 10,
2012 .

The Pennsylvania Superior Court denied Petitioner’s direct
appeal on July 31, 2012. See Landrau-Melendez, 55 A. 3d 152. It
is undisputed that Petitioner did not seek further review from the

Pennsylvania Supreme Court. As such, under the principles

 

 

announced in § 2244(d)(1)(A) the limitations period began to run
thirty (30) days later, as of August 31, 2012, when the period for
seeking review by the Pennsylvania Supreme Court expired.

Second, the Respondent concedes that approximately six weeks
later, the running of the limitations period was statutorily tolled
during the period when Petitioner’s initial PCRA action was pending
before the Pennsylvania state courts (October 11, 2012 - March 18,
2014). While Landrau-Melendez did file a second as well as a third
PCRA petition, those actions were found to be untimely by the

Superior Court. See Landrau-Melendez, 2016 WL 5361341 at * 4

 

(recognizing that Petitioner’s second and third PCRA actions were
both untimely). Therefore under the standards set forth in Merritt
and fahy, this Court is bound by the state courts’ determinations
that the second and third PCRA actions were untimely and thus,
those actions did not suspend the running of the limitations
period.

A review of the submitted record establishes that the one year
limitations period restarted as of March 18, 2014. This matter is
dated September 18, 2016 and will be deemed filed as of that date..
See Houston v. Lack, 487 U.S. 266 (1988)(a prisoner’s action is
deemed filed at the time it is given to prison officials for
mailing to the Court). Based upon the above described unopposed
determinations regarding statutory tolling, Landrau-Melendez’s
pending federal petition was clearly not initiated within the §

2244(d) one year limitations period as this action was filed more

 

 

then two years after the final disposition of Petitioner’s first
PCRA action.

Landrau-Melendez has not filed a reply to the untimeliness
argument. As such, Petitioner makes no argument that he is
entitled to equitable tolling. “[A] litigant seeking equitable
tolling bears the burden of establishing two elements: (1) that he
has been pursuing his claims diligently; and (2) that some
extraordinary circumstance stood in his way.” Pace v. DiGuqlielmo,
544 U.S. 408, 418 (2005). A habeas petitioner may establish
grounds for equitable tolling by showing that (a) the government
has actively misled the petitioner; (b) the rights in question were
timely asserted, but in the wrong forum; or (c) the petitioner has
in some extraordinary way been prevented from asserting his
rights.” ggn§§, l95 F.3d at 159, “ln non-capital cases, attorney
error, miscalculation, inadequate research, or other mistakes have
not been found to rise to the ‘extraordinary' circumstances for
equitable tolling.” fahy , 240 F.3d at 244. It is noted that

equitable tolling extend to claims of excusable neglect. Irwin

 

Dept. Of Veterans' Affairs, 498 U.S. 89, 96 (1990). In Johnson v.
Hendricks, 314 F. 3d 159, 163 (3d Cir. 2002), the Third Circuit
Court of Appeals reiterated that attorney error was not a
sufficient basis for equitable tolling. It is also noted that this
is not a case where the Commonwealth allegedly failed to produce

favorable evidence to a criminal defendant.

Basedupon an application of the standards announced in Pace,

 

 

Jones, and §§hy, and Landrau-Melendez’s failure to present an
equitable tolling argument the request that the petition be
dismissed as untimely is meritorious.

Although Petitioner’s state court proceedings were lengthy and
complicated, Petitioner has not even attempted to establish
entitlement to equitable tolling and despite his entitlement to
statutory tolling for the pendency of his initial PCRA action his §
2254 petition was clearly filed after the expiration of the §
2244(d) limitations period. Consequently, it must be determined
that this matter is time barred and is precluded from
consideration. For the reasons set forth below, assuming arguendo
that Petitioner is entitled to equitable tolling, his pending
claims must fail.

M§£l§§_é§§l!§l§

“The Antiterrorism and Effective Death Penalty Act of 1996
modified a federal habeas court’s role in reviewing state prisoner
applications in order to prevent federal habeas ‘retrials’ and to
ensure that state-court convictions are given effect to the extent
possible under law.” Bell v. Cone, 535 U.S. 685, 693 (2002).

Specifically, when a federal-law issue has been adjudicated on
the merits by a state court, the federal court reverses only when
the decision was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by

 

 

the United States Supreme Court. 28 U.S.C. § 2254(d)(1).l See
qenerally, Knowles v. MirzaVance, U.S. 111, 114 (2009); Gattis v.

Snyder, 278 F.3d 222, 234 (3d Cir. 2002); Moore v. Morton, 255 F.3d
95, 104-05 (3d Cir. 2001). TheSupreme Court of the United States

has held that the “contrary to” and “unreasonable application”
clauses of § 2254(d)(1) have independent meaning. Williams v.
Taylor, 529 U.S. 362, 404-405 (2000). As explained in §§ll, 535
U.S. at 694:

A federal habeas court may issue the writ under
the ‘contrary to’ clause if the state court
applies a rule different from the governing law
set forth in our cases, or if it decides a case
differently than we have done on a set of
materially indistinguishable facts. . . . The
court may grant relief under the ‘unreasonable
application’ clause if the state court
correctly identifies the governing legal
principle from our decisions but unreasonably
applies it to the facts of the particular case.

The focus of the latter inquiry is on
whether the state court’s application of
clearly established federal law is objectively
unreasonable

Furthermore, resolution of factual issues by the state courts are

 

l Specifically, 28 U.S.C. § 2254(d)(1) provides:

An application for a writ of habeas corpus on behalf of a
person in custody pursuant to the judgment of a State
court shall not be granted with respect to any claim that
was adjudicated on the merits in State court proceedings
unless the adjudication of the claim -

(1) resulted in a decision that was contrary to, or
involved an unreasonable application of, clearly
established Federal law, as determined by the
Supreme Court of the United States;

lO

 

 

presumed to be correct unless the petitioner shows by clear and
convincing evidence that they are not. 28 U.S.C. § 2254(e) (1).

In summary, the appropriate inquiry for federal district
courts in reviewing the merits of Section 2254 petitions is whether
the state court decisions applied a rule different from the
governing law set forth in United States Supreme Court cases,
decided the case before them differently than the Supreme Court has
done on a set of materially indistinguishable facts, or
unreasonably applied Supreme Court governing principles to the
facts of the particular case. See Keller v. Larkins, 251 F.3d 408,
417-18 (3d Cir. 2001) (a district court entertaining a § 2254
action must first address whether the state court decision was
contrary to Supreme Court precedent); Martini v. Hendricks, 188 F.
Supp.2d 505, 510 (D. N.J. 2002) (a § 2254 applicant must show that
the state court decision was based on an unreasonable determination
of facts in light of evidence presented in the state court
proceeding). Findings of fact by the state courts are presumed to
be correct unless the petitioner shows by clear and convincing
evidence that they are not. §§§ 28 U.S.C. § 2254(e)(1).

A habeas petitioner “faces a heavy burden in challenging the
voluntary nature of his guilty plea.” Lesko v. Lehman, 925 F.Zd
1527, 1537 (3d Cir. 1991). A court’s inquiry “is ordinarily
confined to whether the underlying plea was both counseled and
voluntary.” United States v. Broce, 488 U.S. 563, 569 (1989).

Federal habeas challenges to the voluntary nature of a guilty plea

ll

 

 

based on unfulfilled promises or representations “must advance
specific and credible allegations.” Zilich v. Reid, 36 F.3d 317,
320 (3d Cir. 1994).

Criminal defendants who enter into plea agreements must be
advised of the direct consequences of their plea. The United
States Court of Appeals for the Third Circuit has stated that the
only consequences considered direct are the maximum prison term and
fine for the offense charged. Parrv v. Rosemever, 64 F.3d 110,
113-14 (3d Cir. 1995). There is no due process requirement that a
defendant be advised of adverse collateral consequences of pleading
guilty, even if they are foreseeable. Belle v. Varner, 2001 WL
1021135 *lO (E.D. Pa. 2001).

In Strickland v. Washinqton, 466 U.S. 668, 688 (1984), the
United States Supreme Court held that to prove a constitutional
violation for ineffective assistance of counsel, a habeas
petitioner must meet a two-pronged test. The petitioner must show

“that counsel’s performance was deficient” and that “the deficient

performance prejudiced the defense." ld. at 687; accord Deputy v.
TaYlOr, l9 F.3d 1485, 1493 (3d Cir. 1994). In Deputy, the United

States Court of Appeals for the Third Circuit also noted that it
was not bound by any state court determinations as to a counsel's
performance. ld. at 1494.

To demonstrate deficient performance, a petitioner must show
that “counsel’s performance fell below an objective standard of

reasonableness.” Strickland, 466 U.S. at 688; Jermyn v. Horn, 266

12

 

 

F.3d 257, 282 (3d Cir. 2001). A reviewing court must “indulge a

strong presumption that counsel's conduct falls within the wide

 

range of reasonable professional assistance.” Strickland, 466 U.S.
at 689; Jermyn, 266 F.3d at 282; Berrvman v. Morton, 100 F.3d 1089,
1094 (3d Cir. 1996). lf, under the circumstances, counsel's

actions might be considered sound trial strategy, the presumption
is not rebutted, Strickland, 466 U.S. at 689, because “substantial
deference is to be accorded counsel's tactical decisions.” United
States v. Wiener, 127 F. Supp. 2d 645, 648 (M.D. Pa. 2001). A
decision supported by “reasonable professional judgment does not
constitute ineffective assistance of counsel. See Burqer v. Kemp,
483 U.S. 776, 794 (1987). It follows that counsel cannot be deemed
ineffective for pursuing a meritless claim. Hartey v. Vaughn, 186
F.3d 367, 372 (3d Cir. 1999).

A petitioner satisfies the second prong and show prejudice
when “there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been
different. A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Strickland, 466 U.S. at 694;

Frey v. Fulcomer, 974 F.2d 348, 358 (3d Cir. 1992) “Without proof
of both deficient performance and prejudice to the defense . . . it

could not be said that the sentence or conviction resulted from a
breakdown in the adversary process that rendered the result of the
proceeding unreliable, and the sentence or conviction should

stand.” Bell, 535 U.S. at 695 (internal quotations and citation

13

 

 

omitted).2 At the time of Petitioner’s state court proceedings,
Strickland’s familiar two-pronged test was the “clearly established
federal law” applicable to ineffective assistance of counsel
claims.

Specifically, under Pennsylvania state jurisprudence, a three-
prong test is applied to ineffective assistance of counsel claims,
but is, in substance, identical to the Strickland test. §ee, e;g.,
Commonwealth v. Pierce, 527 A.2d 973, 975-77 (Pa. 1987). The Third
Circuit Court of Appeals has held that Pennsylvania’s test for
assessing ineffective assistance of counsel claims is not contrary
to Strickland. Jacobs v. Horn, 395 F.3d 92, 107 n.9 (3d Cir.
2005); Werts V. Vauqhn, 228 F.3d 178, 204 (3d Cir. 2000). Thus, it
cannot be said that the state courts applied rules contrary to
prevailing principles established by the United States Supreme
Court for the adjudication of ineffective assistance claims.

Accordingly, under § 2254(d)(1), the relevant inquiry in
addressing the pending ineffectiveness claims is whether the
Pennsylvania state courts’ decisions involved an unreasonable
application of Strickland or were based on an unreasonable
determination of the facts. Jacobs, 395 F.3d at 107 n.9; Werts,
228 F.3d at 204.

As previously noted, Petitioner claims that he was coerced

 

2 A court may choose to address the prejudice prong first and
reject an ineffective assistance claim solely on the basis that the
defendant was not prejudiced. See Rolan v. Vaughn, 445 F.3d 671,
678 (3d Cir. 2006).

14

 

 

into entering a guilty plea, his counsel erred by not filing a
motion to withdraw his guilty plea, and the trial court abused its
discretion in denying his eventual motion to withdraw. It is
initially noted that the undisputed record shows that Landrau-
Melendez was represented by privately retained counsel. As such,
the first prong of Broce was clearly satisfied. There is also no
indication that this is a situation where defense counsel made no
effort to prepare and undertake a criminal defense as the plea
agreement was not reached until the beginning of jury selection.

With respect to the issue of whether the plea was voluntary,
the undisputed record shows that an oral guilty plea colloquy was
conducted to ensure that Petitioner’s plea was knowing and
voluntary, During that colloquy, the trial court emphasized that
the plea was an open one and Petitioner was advised that sentencing
was entirely discretionary and it was not obligated to impose any
particular sentence. Moreover, Petitioner was forewarned that “a
plea withdrawal at a later date would be extremely unlikely to
occur.” Landrau-Melendez, 2016 EL 5361341 at * 1. There is no
claim that a improper guilty plea colloquy had been conducted.
Moreover, even if trial counsel’s performance was deficient for
providing misinformation, there is no basis for relief. §§§
United States v. Shedrick, 493 F.3d 292, 299 (3d Cir. 2007)(defense
counsel’s conjectures to his client about sentencing are irrelevant
where in-court guilty plea colloquy clearly establish the

defendant’s maximum potential exposure and the sentencing court’s

15

 

 

discretion).

Prior to sentencing, a hearing was conducted by the trial
court on the Petitioner’s motion to withdraw his plea, and the
motion was denied based upon a determination that the Commonwealth
would be prejudiced. On direct appeal, the Superior Court
addressed an argument that the trial court abused its discretion by
not allowing Petitioner to withdraw his plea. §ee Doc. 15-30. The
Superior Court, noting that there was no absolute right to withdraw
a guilty plea, found that there was evidence that because this was
a case involving child victims the Commonwealth would have been
prejudiced if Landrau-Melendez was permitted to withdraw his plea.
As such, it determined that the trial court did not abuse its
discretion in denying the motion to withdraw the guilty plea.

On PCRA appeal, the Superior Court of Pennsylvania addressed a
claim that trial counsel was ineffective for not filing a timely
motion to withdraw Petitioner’s guilty plea. The Superior Court
concluded that the PCRA court’s assertions demonstrated that there
was a reasonable probability that the outcome would not have been
different if plea counsel had filed a timely motion to withdraw.

As such, the Superior Court concluded that Petitioner had failed to
demonstrate prejudice.

Like the scenario addressed in Layne v. Moore, 90 Fed. Appx.
418 (3d Cir. 2004), where the Third Circuit addressed a claim of
alleged coercion by defense counsel, this is a case where there was

a knowing and voluntary guilty plea as evidenced by the fact that

16

 

 

 

 

Petitioner was represented by an attorney of his own choosing and
the trial court conducted an Oral colloquy to ensure that the plea
was voluntary.

Based upon a review of the decisions of the trial court and
the Superior Court addressing the issues of whether trial counsel
was ineffective for not filing a timely motion to withdraw
Petitioner’s guilty plea or that the trial court abused its
discretion in denying the subsequent motion to withdraw, there is
nothing to suggest that the state court decisions applied a rule
different from the governing law set forth in United States Supreme
Court cases, constituted an unreasonable application of, clearly
established Federal law, as determined by the United States Supreme
Court or that there was an unreasonable determination of the facts.

In conclusion, Petitioner has not satisfied his burden of
establishing any entitlement to federal habeas corpus relief.
Accordingly, his habeas corpus petition will be denied. An

appropriate Order will enter.

////% %{ @//

CONABOY
Rnited States District Judge

//{

DATED: OCTOBER [j 2018

17

 

 

